Citation Nr: 0022852	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-11 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to December 
1958.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Columbia, South Carolina, Regional Office (RO).  This case 
was previously before the Board in September 1999 and 
remanded for additional development and adjudication.


FINDING OF FACT

The veteran has not presented competent medical evidence of a 
nexus between service and his current hearing loss.


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded.  38 U.S.A. §§ 1110, 5107(a), 7104 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background


The veteran's induction examination in March 1955 showed that 
no hearing loss or ear pathology was objectively noted and a 
hearing test by whispered voice was normal (15/15 in both 
ears).  On his report of medical history the veteran 
specifically denied ear, nose or throat abnormalities.  
Likewise the November 1958 separation examination also showed 
no ear abnormalities and, the veteran's hearing was 15/15 for 
whispered voice for both ears, indicative of normal hearing.  
Audiometric testing revealed pure tone thresholds of 0 
decibels at all frequencies tested from 250 to 2,000 Hertz 
for both ears.  The remaining service medical records are 
negative for complaints, findings or treatment for hearing 
loss.

The veteran presented testimony at a RO hearing in October 
1998 about the onset and severity of his hearing loss.  He 
testified that he was an electrician assigned to the flight 
line and that he constantly asked for earplugs.  He testified 
that at discharge he was told that he had a 10 percent 
hearing loss and was tone deaf.  He testified that his 
hearing loss became problematic right after his discharge 
from service.  He also testified that his ear condition was 
recently diagnosed at the VA hospital in Charleston and that 
he first sought treatment for hearing loss in 1982 and given 
hearing aids.  

Post-service evidence of record includes VA outpatient 
treatment records dated from September to November 1998 which 
are negative for complaints, findings or treatment for 
hearing loss.  


Analysis

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as "a plausible claim, one which is meritorious on its own 
or capable of substantiation."  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  If the claim is not well grounded, the veteran 
cannot invoke the VA's duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107(a) (West 1991).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet.App. 498 (1995).  

The Court has indicated that a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The law provides that service connection may be granted for 
disability which is shown to have been incurred in or 
aggravated by active military service.  Additionally, the 
veteran can be granted service connection for certain 
disabilities, including hearing loss, if manifested to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.307, 3.309(a) (1999).  

In this case, the medical evidence tends to establish that 
the veteran developed hearing loss after separation from 
military service.  Hearing loss was not diagnosed during 
service and the medical evidence of record contains no 
clinical reference to symptoms before 1982, almost 25 years 
after service discharge.  There is no competent evidence of 
hearing loss of service onset.  Thus, the second prong of 
Caluza is not satisfied, as there is no evidence that the 
veteran incurred hearing loss in service.

The medical evidence has demonstrated no continuity of 
symptomatology between 1955 and 1982 and the veteran has not 
brought forth any competent evidence that would establish a 
nexus between his current symptoms and active military 
service.  Also no additional post-service medical records 
that discuss the etiology of the veteran's hearing acuity 
have been obtained and associated with the claims folder.  
The veteran testified at his personal hearing in October 1998 
that an ear condition was diagnosed after an evaluation at 
the Charleston VA Medical Center (VAMC) in August 1998.  
However, medical records reflecting treatment that the 
veteran has received at the Charleston VAMC, which have been 
obtained and associated with the claims folder, do not 
confirm the veteran's assertions that he was treated for 
hearing loss.

Competent medical evidence of a nexus between current 
disability and a veteran's active military service is 
required for a finding of a well-grounded claim.  See Jones 
v. Brown, 7 Vet.App. 134 (1994).  Such evidence is lacking in 
this case.  In other words, no one with sufficient expertise 
has provided an opinion that the veteran has a bilateral 
hearing disability which is traceable to his military 
service, either having its onset during service or as the 
product of continued symptoms since service.  Consequently, 
the veteran's claim of service connection for bilateral 
hearing loss must be found to be not well grounded.

Even if the Board accepts the veteran's contentions of 
inservice acoustic trauma, there is no competent medical 
evidence of a nexus between the inservice acoustic trauma and 
the current hearing loss.  The only other evidence submitted 
in support of the veteran's claim is his hearing testimony.  
The veteran cannot meet his initial burden by relying upon 
his own opinion on medical matters.  "[L]ay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded."  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

As indicated above, this claim is not well grounded and the 
duty to assist has not attached.  See Morton v. West, 12 Vet. 
App. 477, 480-1 (1999), citing Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Anderson v. Brown, 9 Vet. App. 542, 546 
(1996).  Furthermore, the Board is aware of no circumstances 
in this matter that would put the VA on notice that any 
additional relevant evidence may exist which, if obtained, 
would well-ground the veteran's claims of entitlement to 
service connection.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).  

Because the RO also denied the veteran's claim as not well 
grounded, there clearly is no prejudice to the veteran in the 
Board denying the claim on the same basis.  Furthermore, 
because the veteran clearly has been advised of the basis for 
the denial of the claim, and the evidence needed to support 
it, the Board finds that the duty to inform has been met.  
See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69 (1995).

In the absence of a well-grounded claim, the appeal must be 
denied.  Boeck v. Brown, 7 Vet. App. 14 (1994).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 


